pro ae en ge iene rt ee nteaneecy
| UBC Sy

DOCUMENT
ELECTRONICALL ) juieied

   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

_ DOC #: |
OWEN HARTY, Individually, ; a
‘ati DATE FILED:_| | | :
, Plaintiff, ORDER . ! Jat
CHATHAM WHITE PLAINS RILLC, , 19 CV 9717 (VB)
Defendant.
ee te tt eee ee tt dk ke ark SO kit Ak eS ME wm x

On October 21, 2019, plaintiff Owen Harty commenced the instant action against
defendant Chatham White Plains RI LLC. (Doc. #1).

On November 4, 2019, plaintiff docketed a proof of service, indicating service on
defendant on October 28, 2019. (Doc. #6). Defendant had until November 18, 2019, to respond
to the complaint.

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by December 18, 2019, and thereafter to move for default
judgment by January 8, 2020. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: November 27, 2019
White Plains, NY

SO ORDERED:

Jud

Vincent L. Briccetti
United States District Judge

 
